NOTICE: NOT FOR PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                 JONATHAN ANDREW ARIAS , Petitioner.

                          No. 1 CA-CR 13-0548 PRPC
                               FILED 5-21-2015


     Petition for Review from the Superior Court in Maricopa County
                            No. CR 1999-012663
                  The Honorable Peter C. Reinstein, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Jonathan Andrew Arias, Buckeye
Petitioner

Greenberg Traurig, L.L.P., Phoenix
By Stacey F. Gottlieb
Counsel for Amicus Curiae of the Arizona Justice Project
                             STATE v. ARIAS
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Samuel A. Thumma and Judge Donn Kessler joined.


W I N T H R O P, Presiding Judge:

¶1           Petitioner, Jonathan Andrew Arias, petitions for review of the
summary dismissal of his notice of post-conviction relief, filed pursuant to
Rule 32, Ariz. R. Crim. P. After considering the petition for review, we
grant review and deny relief for the reasons stated below.

¶2              Arias pled guilty to two counts of first degree murder, two
counts of second degree murder, two counts of kidnapping, four counts of
armed robbery, and one count each of first degree burglary, conspiracy to
commit first degree murder, and conspiracy to commit armed robbery.
Arias committed the offenses in 1999, when he was sixteen years old. The
trial court sentenced Arias to consecutive terms of imprisonment of natural
life for each count of first degree murder and eleven terms of eighteen years’
imprisonment for each of the remaining counts. Arias now seeks review of
the summary dismissal of his second notice of post-conviction relief. We
have jurisdiction pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3             Arias contends the Supreme Court opinion in Miller v.
Alabama, ___ U.S. ___, 132 S. Ct. 2455 (2012), constitutes a significant change
in the law that required the trial court to vacate his sentences of natural life.
See Ariz. R. Crim. P. 32.1(g) (recognizing a significant change in the law as
a ground for post-conviction relief); 32.2(b) (stating the rule of preclusion
does not apply to claims for relief based on Rule 32.1(g)). In Miller, the
Supreme Court held “that mandatory life [sentences] without parole for
those under the age of 18 at the time of their crimes violates the Eighth
Amendment’s prohibition on ‘cruel and unusual punishments.’” ___ U.S.
at ___, 132 S. Ct. at 2460. The court, however, did not ban outright sentences
of life imprisonment without the possibility of parole for juvenile offenders
convicted of murder. Id. at ___, 132 S. Ct. at 2469.

¶4            We assume arguendo that Miller is retroactive. Even so, we
deny relief. Miller prohibits mandatory life sentences without the possibility
of parole for juvenile offenders. Id. at ___, 132 S. Ct. at 2460. Arias’s
sentences to natural life were not mandatory. See Ariz. Rev. Stat. § 13-


                                       2
                              STATE v. ARIAS
                             Decision of the Court

703(A) (1989 & Supp. 1998) (providing the available sentences for first
degree murder at the time of the crimes). Although Arias stipulated to the
imposition of natural life sentences as part of the plea agreement, this did
not render his sentences “mandatory” in the constitutional sense, and Arias
does not contend otherwise.

¶5             Although the petition for review presents additional issues,
Arias did not raise those issues in the petition for post-conviction relief he
filed below. A petition for review may not present issues the petitioner did
not first present to the trial court. See State v. Ramirez, 126 Ariz. 464, 467-68,
616 P.2d 924, 927-28 (App. 1980); State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d
1130, 1135 (App. 1988); State v. Bortz, 169 Ariz. 575, 577-78, 821 P.2d 236,
238-39 (App. 1991); Ariz. R. Crim. P. 32.9(c)(1)(ii).1

¶6            For the above reasons, we grant review and deny relief.




                                      :ama




1      We also decline to address issues and arguments Arias himself did
not present, but which are contained in the amicus briefs filed in this court
and below. See Town of Chino Valley v. City of Prescott, 131 Ariz. 78, 84, 638
P.2d 1324, 1330 (1981) (stating that amici curiae may not create, extend, or
enlarge the issues).


                                        3